DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-14, the examiner found no reference in the prior art that disclosed or rendered obvious an X-ray CT system comprising processing circuitry configured to: 
perform material decomposition among a plurality of reference materials based on: a fourth subject data set obtained based on a first subject data set and one of a second subject data set and a third subject data set; and the other of the second subject data set and the third subject data set and including all imitations recited in independent claim 1.
As per claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a medical processing apparatus comprising processing circuitry configured to: perform material decomposition among a plurality of reference materials based on: a fourth subject data set obtained based on a first subject data set and one of a second subject data set and a third subject data set; and the other of the second subject data set and the third subject data set and including all imitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20140050378

    PNG
    media_image1.png
    630
    443
    media_image1.png
    Greyscale



[Abstract]
The disclosed embodiments relate to characterizing or quantifying an element or composition of interest within an imaged volume. In accordance with one embodiment, high and low energy images are acquired of a volume of interest using a polychromatic emission source. The high and low energy images are processed to generate monochromatic images. Based on the observed attenuation within the monochromatic images, one or more elements or compositions of interest are characterized within the imaged volume.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884